Table of Contents SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2017 OR [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 001-35034 Wolverine Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 27-3939016 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 5710 Eastman Avenue, Midland, Michigan (Address of Principal Executive Offices) Zip Code (989) 631-4280 (Registrant’s telephone number) N/A (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such requirements for the past 90 days. YES X NO . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES X NO . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☒ (Do not check if smaller reporting company) Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period or complying with any new or revised financial accounting standards provided pursuant to Section13(a)of the Exchange Act.☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X The number of shares outstanding of the Registrant’s common stock, $0.01 per share, as of August 1, 2017, was 2,105,981. Table of Contents Wolverine Bancorp, Inc. Form 10-Q Index Page Part I. Financial Information Item 1. Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets as of June 30, 2017 (unaudited)and December 31, 2016 1 Condensed Consolidated Statements of Income and Comprehensive Incomefor the three months and six months ended June 30, 2017 and 2016 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the six months endedJune 30, 2017 and 2016 (unaudited) 3 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the six months ended June 30, 2017 (unaudited) 4 Notes to Condensed Consolidated Interim Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations 35 Item 3. Quantitative and Qualitative Disclosures about Market Risk 42 Item 4. Controls and Procedures 42 Part II. Other Information Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults upon Senior Securities 43 Item 4. Mine Safety Disclosures 43 Item 5. Other Information 43 Item 6. Exhibits 43 Signature Page 44 Table of Contents Wolveri ne Bancorp, Inc. Condensed Consolidated Balance Sheets (Amounts in Thousands, except per share data) June 30, 2017 December 31, 2016 (unaudited) Assets Cash and due from banks $ 395 $ 318 Interest-earning demand deposits 61,753 103,316 Cash and cash equivalents 62,148 103,634 Investment securities held to maturity - 499 Loans held for sale - 238 Loans, net of allowance for loan losses of $7,288 and $9,326 314,432 320,606 Premises and equipment, net 1,051 1,127 Federal Home Loan Bank stock 2,700 2,700 Other real estate owned 198 86 Accrued interest receivable 865 846 Other assets 4,495 4,699 Total assets $ 385,889 $ 434,435 Liabilities and Stockholders’ Equity Liabilities Deposits $ 262,673 $ 280,548 Federal Home Loan Bank advances 42,000 60,000 Federal funds purchased 12,000 27,000 Interest payable and other liabilities 7,003 5,913 Total liabilities 323,676 373,461 Commitments and Contingencies Stockholders’ Equity Common Stock, $0.01 par value per share: Authorized – 100,000,000 shares Issued and outstanding – 2,105,981 and 2,106,153 at June 30, 2017 and December 31, 2016, respectively 21 21 Unearned employee stock ownership plan (ESOP) ) ) Additional paid-in capital 15,842 15,577 Retained earnings 47,514 46,591 Total stockholders’ equity 62,213 60,974 Total liabilities and stockholders’ equity $ 385,889 $ 434,435 The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Table of Contents Wolverine Bancorp, Inc. Condense d Consolidated Statements of Income and Comprehensive Income (Amounts in Thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, (Unaudited) (Unaudited) Interest and Dividend Income Loans $ 4,210 $ 4,069 $ 8,216 $ 8,001 Investment securities and other 126 100 262 229 Total interest and dividend income 4,336 4,169 8,478 8,230 Interest Expense Deposits 548 508 1,103 1,016 Borrowings 391 465 826 924 Total interest expense 939 973 1,929 1,940 Net Interest Income 3,397 3,196 6,549 6,290 Credit for Loan Losses ) Net Interest Income After Provision for Loan Losses 4,847 3,396 8,599 6,490 Noninterest Income Service charges and fees 60 59 129 139 Net gain on loan sales 51 112 83 208 Net gain on sale of real estate owned - 10 1 37 Other 186 97 254 177 Total noninterest income 297 278 467 561 Noninterest Expense Salaries and employee benefits 1,426 1,165 2,500 2,255 Net occupancy and equipment expense 194 196 385 403 Information technology expense 59 59 116 121 Federal deposit insurance corporation premiums (recovery) ) 55 6 109 Professional and services fees 826 129 1,024 223 Other real estate owned expense (recovery) 1 9 (2 ) 33 Loan legal expense 64 ) 80 70 Advertising expense 27 33 58 54 Michigan business tax 45 45 90 90 Other 318 223 565 432 Total noninterest expense 2,936 1,903 4,822 3,790 Income Before Income Tax 2,208 1,771 4,244 3,261 Provision for Income Taxes 932 587 1,636 1,110 Net Income and Comprehensive Income $ 1,276 $ 1,184 $ 2,608 $ 2,151 Earnings Per Share: Basic $ 0.65 $ 0.59 $ 1.32 $ 1.07 Diluted $ 0.63 $ 0.58 $ 1.28 $ 1.05 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents Wolverine Bancorp, Inc. C ond ensed Consolidated Statement s of Cash Flows (Unaudited) (Amounts in Thousands, except per share data) Six months ended June 30, (Unaudited) Operating Activities Net income $ 2,608 $ 2,151 Items not requiring (providing) cash Depreciation 102 114 Credit for loan losses ) ) Gain on other real estate owned (1 ) ) Loans originated for sale ) ) Proceeds from loans sold 3,871 6,758 Net gain on sale of loans ) ) Share based compensation 154 173 Earned ESOP shares 168 131 Changes in Interest receivable and other assets ) Interest payable and other liabilities 355 Net cash provided by operating activities 3,848 2,148 Investing Activities Net change in interest-bearing time deposits - 22,850 Purchase of held to maturity securities - ) Proceeds from calls, maturities and pay-downs of held to maturity securities 500 Net change in loans 8,224 ) Proceeds from sale of real estate owned 79 119 Purchase of premises and equipment ) ) Net cash provided by investing activities 8,777 5,726 Financing Activities Net change in demand deposits, money market, checking and savings accounts ) ) Net change in certificates of deposit ) ) Repayment of Federal Home Loan Bank advances ) - Net change in Fed funds purchased ) ) Proceeds from stock options exercised - 27 Purchase of common stock (6 ) ) Dividends paid ) - Net cash used in financing activities ) ) Change in Cash and Cash Equivalents ) ) Cash and Cash Equivalents, Beginning of Period 103,634 52,865 Cash and Cash Equivalents, End of Period $ 62,148 $ 19,298 Supplemental Disclosures of Cash Flows Information Interest paid $ 1,906 $ 1,876 Income taxes paid 875 600 Loans transferred to real estate owned 190 192 Dividends declared, not paid 1,685 - The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents Wolverine Bancorp, Inc. Condensed Consolidate d Statement of Change in Stockholders’ Equity (Unaudited) (Amounts in Thousands, except share data) Common Stock Additional Paid- in Capital Unearned ESOP Shares Retained Earnings Total Stockholders' Equity Balances at January 1, 2017 $ 21 $ 15,577 $ ) $ 46,591 $ 60,974 Net income - - - 2,608 2,608 Purchase of 172 shares of common stock - (6 ) - - (6 ) Share based compensation expense - 154 - - 154 ESOP shares earned - 117 51 - 168 Dividends ($.80 per share) - - - ) ) Balances at June 30, 2017 $ 21 $ 15,842 $ ) $ 47,514 $ 62,213 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents Wolverine Bancorp, Inc. Form 10-Q Note s to Condensed Consolidated Interim Financial Statements (Unaudited) (Amounts in Thousands, except per share amounts) Note 1: Basis of Presentation The unaudited condensed consolidated financial statements of Wolverine Bancorp, Inc. (the “Company”), the holding company of Wolverine Bank (the "Bank"), have been prepared in accordance with accounting principles generally accepted in the United States of America ("GAAP") for interim financial information and the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) believed necessary for a fair presentation have been included. The condensed consolidated balance sheet of the Company as of December 31, 2016 has been derived from the audited consolidated balance sheet of the Company as of that date. Operating results for the three andsix month periods ended June 30, 2017 are not necessarily indicative of the results that may be expected for the year ending December 31, 2017 or for any other period. These consolidated financial statements should be read in conjunction with the audited financial statements and notes thereto filed as part of our Annual Report on Form 10-K as filed with the Securities and Exchange Commission on March 31, 2017. Note 2: Accounting Developments FASB Accounti ng Standards Update No. 2017-09 , Compensation – Stock Compensation (Topic 718 ) , Scope Modification The Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2017-09, Compensation - Stock Compensation (Topic 718), Scope of Modification Accounting. These amendments provide guidance on determining which changes to the terms and conditions of share-based payment awards require an entity to apply modification accounting under Topic 718. The guidance is effective for public business entities for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2017. Early adoption is permitted, including adoption in an interim period. The amendments should be applied on a prospective basis to an award modified on or after the adoption date. The Company is assessing the impact of ASU 2017-09 and does not expect it to have a material impact on its accounting and disclosures. FASBASU No. 2017-08 , Receivable – Nonrefundable Fees and Other Costs (Subtopic 31 0 -20 ) The FASB issued ASU No. 2017-08, Receivables - Nonrefundable Fees and Other Costs (Subtopic 310-20): Premium Amortization on Purchased Callable Debt Securities. The guidance provides amendments to shorten the amortization period for certain callable debt securities held at a premium. Specifically, the amendments require the premium to be amortized to the earliest call date. These amendments do not require an accounting change for securities held at a discount; the discount continues to be amortized to maturity. The guidance is effective for public business entities for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2018. Early adoption is permitted, including adoption in an interim period. If an entity early adopts in an interim period, any adjustments should be reflected as of the beginning of the fiscal year that includes that interim period. The amendments should be applied on a modified retrospective basis, with a cumulative-effect adjustment directly to retained earnings as of the beginning of the period of adoption. Adoption of the ASU is not expected to have a significant effect on the Company’s consolidated financial statements. 5 Table of Contents Wolverine Bancorp, Inc. Form 10-Q Notes to Condensed Consolidated Interim Financial Statements (Unaudited) (Amounts in Thousands, except per share amounts) FASBASU No. 2017-04, Intangibles – Goodwill and Other (Topic 350) The FASB has issued ASU No. 2017-04, Intangibles – Goodwill and Other (Topic 350): Simplifying the Test for Goodwill Impairment . The new guidance is intended to simplify the subsequent measurement of goodwill by eliminating Step 2 from the goodwill impairment test. The annual, or interim, goodwill impairment test is performed by comparing the fair value of a reporting unit with its carrying amount. An impairment charge should be recognized for the amount by which the carrying amount exceeds the reporting unit’s fair value; however, the loss recognized should not exceed the total amount of goodwill allocated to that reporting unit. In addition, the income tax effects of tax deductible goodwill on the carrying amount of the reporting unit should be considered when measuring the goodwill impairment loss, if applicable. The amendments also eliminate the requirements for any reporting unit with a zero or negative carrying amount to perform Step 2 of the goodwill impairment test. An entity still has the option to perform the qualitative assessment for a reporting unit to determine if the qualitative impairment test is necessary. The amendments should be applied on a prospective basis. The nature of and reason for the change in accounting principle should be disclosed upon transition. The amendments in this update should be adopted for annual or any interim goodwill impairment tests in fiscal years beginning after December 15, 2019. Early adoption is permitted on testing dates after January 1, 2017. The Company does not expect adoption of this ASU to have a material impact on its consolidated financial statements. FASBASU No. 2017-01, Business Combinations (Topic 805) The FASB has issued ASU No. 2017-01, Business Combinations (Topic 805): Clarifying the Definition of a Business . The amendments in this update provide a more robust framework to use in determining when a set of assets and activities is a business. Because the current definition of a business is interpreted broadly and can be difficult to apply, stakeholders indicated that analyzing transactions is inefficient and costly and that the definition does not permit the use of reasonable judgment. The amendments provide more consistency in applying the guidance, reduce the costs of application, and make the definition of a business more operable. The amendments in this update become effective for annual periods and interim periods within those annual periods beginning after December 15, 2017. We are currently evaluating the impact of adopting the new guidance on the consolidated financial statements, but it is not expected to have a material impact. FASB ASU No. 2016-15, Statement of Cash Flows (Topic 230): Classification of Certain Cash Receipts and Cash Payments (a consensus of the Emerging Issues Task Force) The FASB has issued ASU No. 2016-15, Statement of Cash Flows (Topic 230). This update addresses eight specific cash flow issues with the objective of reducing the existing diversity in practice of how certain cash receipts and cash payments are presented and classified in the statement of cash flow. In November 2016, the FASB issued ASU No. 2016-18, which gave clarification on how restricted cash was to be presented in the cash flow statement. 6 Table of Contents Wolverine Bancorp, Inc. Form 10-Q Notes to Condensed Consolidated Interim Financial Statements (Unaudited) (Amounts in Thousands, except per share amounts) The amendments are effective for public business entities for fiscal years beginning after December 15, 2017, and interim periods within those fiscal years. For all other entities, the amendments are effective for fiscal years beginning after December 15, 2018, and interim periods within fiscal years beginning after December 15, 2019. Early adoption is permitted, including adoption in an interim period. If an entity early adopts the amendments in an interim period, any adjustments should be reflected as of the beginning of the fiscal year that includes that interim period. An entity that elects early adoption must adopt all of the amendments in the same period. Adoption of the ASU is not expected to have a significant effect on the Company’s consolidated financial statements. FASB ASU No. 2016-13, Financial Instruments—Credit Losses (Topic 326): Measurement of Credit Losses on Financial Instruments The FASB has issued ASU No. 2016-13, Financial Instruments – Credit Losses (Topic 326): Measurement of Credit Losses on Financial Instruments. The main objective of this amendment is to provide financial statement users with more decision-useful information about the expected credit losses on financial instruments and other commitments to extend credit held by a reporting entity at each reporting date. The ASU requires the measurement of all expected credit losses for financial assets held at the reporting date based on historical experience, current conditions, and reasonable and supportable forecasts. Financial institutions and other organizations will now use forward-looking information to better inform their credit loss estimates. Many of the loss estimation techniques applied today will still be permitted, although the inputs to those techniques will change to reflect the full amount of expected credit losses. Organizations will continue to use judgment to determine which loss estimation method is appropriate for their circumstances. The ASU requires enhanced disclosures to help investors and other financial statement users better understand significant estimates and judgments used in estimating credit losses, as well as the credit quality and underwriting standards of an organization’s portfolio. These disclosures include qualitative and quantitative requirements that provide additional information about the amounts recorded in the financial statements. In addition, the ASU amends the accounting for credit losses on available-for-sale debt securities and purchased financial assets with credit deterioration. For public business entities that are U.S. Securities and Exchange Commission (SEC) filers, the amendments in this Update are effective for fiscal years beginning after December 15, 2019, including interim periods within those fiscal years. For all other public business entities, the amendments in this Update are effective for fiscal years beginning after December 15, 2020, including interim periods within those fiscal years. For all other entities, the amendments in this Update are effective for fiscal years beginning after December 15, 2020, and interim periods within fiscal years beginning after December 15, 2021. All entities may adopt the amendments in this Update earlier as of the fiscal years beginning after December 15, 2018, including interim periods within those fiscal years. The Company will be evaluating the impact of adopting this ASU and has not determined the anticipated impact on the consolidated financial statements. 7 Table of Contents Wolverine Bancorp, Inc. Form 10-Q Notes to Condensed Consolidated Interim Financial Statements (Unaudited) (Amounts in Thousands, except per share amounts) FASB ASU No. 2016-09, Compensation—Stock Compensation (Topic 718) The FASB issued ASU No. 2016-09, Compensation–Stock Compensation (Topic 718): Improvements to Employee Share-Based Payment Accounting . The ASU is intended to improve the accounting for employee shared-base payments and affects all organizations that issue share-based payment awards to their employees. Several aspects of the accounting for share-based payment award transactions are simplified, including the income tax consequences, the classification of awards as either equity or liabilities, and the classification on the statement of cash flows. For public business entities, the amendmentsbecame effective for annual periods beginning after December 15, 2016, and interim periods within those annual periods. For all other entities, the amendments are effective for annual periods beginning after December 15, 2017, and interim periods within annual periods beginning after December 15, 2018. Early adoption is permitted for any entity in any interim or annual period. The amendments in this update became effective for the Companyon January 1, 2017 and did not have a material impact on the consolidated financial statements. FASB ASU No. 2016-08, 2016-10, 2016-12, Revenue from Contracts with Customers (Topic 606) In May 2014, the FASB issued ASU 2014-09, “ Revenue from Contracts with Customers ,” which requires an entity to recognize the amount of revenue to which it expects to be entitled for the transfer of promised goods or services to customers. The ASU will replace most existing revenue recognition guidance in U.S. GAAP when it becomes effective. In March 2016, the FASB issued ASU 2016-08, “ Principal versus Agent Considerations (Reporting Revenue Gross versus Net) ,” which clarifies the guidance in determining revenue recognition as principal versus agent. In April 2016, the FASB issued ASU 2016-10, “ Identifying Performance Obligations and Licensing ,” which provides guidance in accounting for immaterial performance obligations and shipping and handling. In May 2016, the FASB issued ASU 2016-12, “ Narrow-Scope Improvements and Practical Expedients ,” which provides clarification on assessing the collectability criterion, presentation of sales taxes, measurement date for noncash consideration and completed contracts at transition. This ASU also provides a practical expedient for contract modifications. For public business entities, the amendments are effective for annual reporting periods beginning after December 15, 2017, including interim reporting periods with that reporting period, as deferred by ASU 2015-14. Early application is permitted as of annual reporting periods beginning after December 15, 2016, including interim reporting periods within the reporting period. All other entities should apply the guidance to annual reporting periods beginning after December 15, 2018, and interim reporting periods within annual reporting periods beginning after December 15, 2019. Early application is permitted for all other entities as of annual reporting periods beginning after December 15, 2016, including interim reporting periods within annual reporting periods beginning one year after the annual reporting period in which the entity first applies the guidance in Update 2014-09. Adoption of the ASU is not expected to have a significant effect on the Company’s consolidated financial statements. 8 Table of Contents Wolverine Bancorp, Inc. Form 10-Q Notes to Condensed Consolidated Interim Financial Statements (Unaudited) (Amounts in Thousands, except per share amounts) FASB ASU No. 2016-07, Investments – Equity Method and Joint Ventures (Topic 323) In March 2016, the FASB issued ASU 2016-07, Investments - Equity Method and Joint Ventures: Simplifying the Transition to the Equity Method of Accounting .The amendments eliminate the requirement that when an investment qualifies for use of the equity method as a result of an increase in the level of ownership interest or degree of influence, an investor must adjust the investment, results of operations, and retained earnings retroactively on a step-by-step basis as if the equity method had been in effect during all previous periods that the investment had been held. The amendments require that the equity method investor add the cost of acquiring the additional interest in the investee to the current basis of the investor’s previously held interest and adopt the equity method of accounting as of the date the investment becomes qualified for equity method accounting. Therefore, upon qualifying for the equity method of accounting, no retroactive adjustment of the investment is required. The amendments require that an entity that has an available-for-sale equity security that becomes qualified for the equity method of accounting recognize through earnings the unrealized holding gain or loss in accumulated other comprehensive income at the date the investment becomes qualified for use of the equity method. The amendmentsbecame effective for all entities for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2016. The amendmentswere applied prospectively upon their effective date to increases in the level of ownership interest or degree of influence that result in the adoption of the equity method. Adoption of the ASU did not have a significant effect on the Company’s consolidated financial statements. FASB ASU No. 2016-06, Derivatives and Hedging (Topic 815): Contingent Put and Call Options in Debt Instruments The FASB has issued ASU No. 2016-05, Derivatives and Hedging (Topic 815): Effect of Derivative Contract Novations and Existing Hedge Accounting Relationships . The amendments apply to all reporting entities for which there is a change in the counterparty to a derivative instrument that has been designated as a hedging instrument. The amendments clarify what steps are required when assessing whether the economic characteristics and risks of call (put) options are clearly and closely related to the economic characteristics and risks of their debt hosts, which is one of the criteria for bifurcating an embedded derivative. Consequently, when a call (put) option is contingently exercisable, an entity does not have to assess whether the event that triggers the ability to exercise a call (put) option is related to interest rates or credit risks. This standardbecame effective for pubic business entities for fiscal year beginning after December 15, 2016 including interim periods within those fiscal years. Nonpublic business entities should apply the amendments for fiscal years beginning after December 15, 2017, and interim periods within fiscal years beginning after December 15, 2018. Early application is permitted, including adoption in an interim period. If an entity early adopts the amendments in an interim period, any adjustments should be reflected as of the beginning of the fiscal year that includes that interim period. Adoption of the ASU did not have a significant effect on the Company’s consolidated financial statements. 9 Table of Contents Wolverine Bancorp, Inc. Form 10-Q Notes to Condensed Consolidated Interim Financial Statements (Unaudited) (Amounts in Thousands, except per share amounts) FASB ASU No. 2016-02 – Leases (Topic 842) The FASB has issued ASU No. 2016-02, Leases . Under the new guidance, lessees will be required to recognize the following for all leases (with the exception of short-term leases) at the commencement date: ● A lease liability, which is a lessee’s obligation to make lease payments arising from a lease, measured on a discounted basis; and ● A right-of-use asset, which is an asset that represents the lessee’s right to use, or control the use of, a specified asset for the lease term. Under the new guidance, lessor accounting is largely unchanged. Certain targeted improvements were made to align, where necessary, lessor accounting with the lessee accounting model and Topic 606, Revenue from Contracts with Customers . The new lease guidance simplified the accounting for sale and leaseback transactions primarily because lessees must recognize lease assets and lease liabilities. Lessees will no longer be provided with a source of off-balance sheet financing. This standard will be effective for pubic business entities for fiscal year beginning after December 15, 2018 including interim periods within those fiscal years. Nonpublic business entities should apply the amendments for fiscal years beginning after December 15, 2019 and interim periods within fiscal years beginning after December 15, 2020. Early application is permitted for all business entities upon issuance. Lessees (for capital and operating leases) and lessors (for sales-type, direct financing and operating leases) must apply a modified retrospective transition approach for leases existing at, or entered into after, the beginning of the earliest comparative period presented in the financial statements. The modified retrospective approach would not require any transition accounting for leases that expired before the earliest comparative period presented. Lessees and lessors may not apply a full retrospective transition approach. Adoption of the ASU is not expected to have a significant effect on the Company’s consolidated financial statements. FASB Accounting Standards Updates No. 2016-01, Financial Instruments – Overall (Subtopic 825-10): Recognition and Measurement of Financial Assets and Financial Liabilities The FASB has issued ASU No. 2016-01, Financial Instruments – Overall (Subtopic 825-10): Recognition and Measurement of Financial Assets and Financial Liabilities. The new guidance is intended to improve the recognition and measurement of financial instruments. The ASU affects public and private companies, not-for-profit organizations, and employee benefit plans that hold financial assets or owe financial liabilities. 10 Table of Contents Wolverine Bancorp, Inc. Form 10-Q Notes to Condensed Consolidated Interim Financial Statements (Unaudited) (Amounts in Thousands, except per share amounts) The new guidance makes targeted improvements to existing U.S. GAAP by: ● Requiring equity investments (except those accounted for under the equity method of accounting, or those that result in consolidation of the investee) to be measured at fair value with changes in fair value recognized in net income; ● Requiring public business entities to use the exit price notion when measuring the fair value of financial instruments for disclosure purposes; ● Requiring separate presentation of financial assets and financial liabilities by measurement category and form of financial asset (i.e., securities or loans and receivables) on the balance sheet or the accompanying notes to the financial statements; ● Eliminating the requirement to disclose the fair value of financial instruments measured at amortized cost for organizations that are not public business entities; ● Eliminating the requirement for public business entities to disclose the method(s) and significant assumptions used to estimate the fair value that is required to be disclosed for financial instruments measured at amortized cost on the balance sheet; and ● Requiring a reporting organization to present separately in other comprehensive income the portion of the total change in the fair value of a liability resulting from a change in the instrument-specific credit risk (also referred to as “own credit”) when the organization has elected to measure the liability at fair value in accordance with the fair value option for financial instruments. The new guidance is effective for public companies for fiscal years beginning after December 15, 2017, including interim periods within those fiscal years. The new guidance permits early adoption of the own credit provision. In addition, the new guidance permits early adoption of the provision that exempts private companies and not-for-profit organizations from having to disclose fair value information about financial instruments measured at amortized cost. Adoption of the ASU is not expected to have a significant effect on the Company’s consolidated financial statements. Note 3: Securities There were no held to maturity securities as of June 30, 2017. The amortized cost and approximate fair values of securities are as follows: Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Held to Maturity Securities: June 30, 2017 Treasury bond $ December 31, 2016 Treasury bond $ $ 1 $ $ There were no sales of securities during the three or six months ended June 30, 2017 and 2016. 11 Table of Contents Wolverine Bancorp, Inc. Form 10-Q Notes to Condensed Consolidated Interim Financial Statements (Unaudited) (Amounts in Thousands, except per share amounts) Note 4: Loans and Allowance for Loan Losses Categories of loans include: June 30, 2017 December 31, 2016 Real Estate One-to four-family $ 32,185 $ 35,389 Home equity 3,567 4,031 Commercial mortgage loans Commercial real estate 202,513 195,924 Multifamily 52,896 54,827 Land 11,075 11,547 Construction 10,417 13,475 Commercial non-mortgage 14,850 20,047 Consumer 1,044 1,074 Total loans 328,547 336,314 Less Net deferred loan costs, premiums and discounts 540 563 Undisbursed portion of loan 6,287 5,819 Allowance for loan losses 7,288 9,326 Net Loans $ 314,432 $ 320,606 The risk characteristics of each loan portfolio segment are as follows: 1-4 f amily, h ome e quity, and c onsumer With respect to residential loans that are secured by one-to four-family residences and are primarily owner-occupied, we generally establish a maximum loan-to-value ratio and require Private Mortgage Insurance(“PMI”) if that ratio is exceeded. Home equity loans are typically secured by a subordinate interest in one-to four-family residences, and consumer loans are typically secured by consumer assets such as automobiles or recreational vehicles. Some consumer loans are unsecured such as small installment loans. Repayment of these loans is primarily dependent on the personal income of the borrowers, which can be impacted by economic conditions in their market areas such as unemployment levels. Repayment can also be impacted by changes in property values on residential properties. Home equity loans secured by second mortgages have greater risk than one- to four-family residential mortgage loans secured by first mortgages. We face the risk that the collateral will be insufficient to compensate us for loan losses and costs of foreclosure. When customers default on their loans, we attempt to foreclose on the property and resell the property as soon as possible to minimize foreclosure and carrying costs. However, the value of the collateral may not be sufficient to compensate us for the amount of the unpaid loan and we may be unsuccessful in recovering the remaining balance from those customers. 12 Table of Contents Wolverine Bancorp, Inc. Form 10-Q Notes to Condensed Consolidated Interim Financial Statements (Unaudited) (Amounts in Thousands, except per share amounts) Particularly with respect to our home equity loans, decreases in real estate values could adversely affect the value of property used as collateral for our loans. Consumer and other loans generally have greater risk compared to longer-term loans secured by improved, owner-occupied real estate, particularly consumer loans that are secured by rapidly depreciable assets, such as automobiles. In these cases, any repossessed collateral for a defaulted loan may not provide an adequate source of repayment of the outstanding loan balance. As a result, consumer loan collections are dependent on the borrower’s continuing financial stability and thus are more likely to be adversely affected by job loss, divorce, illness or personal bankruptcy. Commercial real estate and multifamily Commercial real estate and multifamily loans generally have greater credit risk than the owner-occupied one- to four-family residential mortgage loans that we originate for retention in our loan portfolio. Repayment of these loans generally depends, in large part, on sufficient income from the property securing the loan or the borrower’s business to cover operating expenses and debt service. These types of loans typically involve larger loan balances to single borrowers or groups of related borrowers compared to one- to four-family residential mortgage loans. Changes in economic conditions that are beyond the control of the borrower may affect the value of the security for the loan, the future cash flow of the affected property or business, or the marketability of a construction project with respect to loans originated for the acquisition and development of property. Additionally, due to declining property values in our primary market area and in Michigan, the loan to value ratios of many of our commercial real estate and multifamily loans have increased significantly from the loan to value ratios that were assigned to these loans at the time of origination. Land Land loans generally have greater credit risk than the owner-occupied one-to four-family residential mortgage loans that we originate for retention in our portfolio. Repayment of these loans generally depends, in large part, on the sale of the land. The sale of land can either take place when the land is undeveloped or developed. Generally, other cash flow sources of the borrower are utilized to make additional payments on land loans. Changes in economic conditions that are beyond the control of the borrower may affect the value of the security for the loan, the future cash flow of the affected property or business, or the marketability of a construction project with respect to loans originated for the acquisition and development of property. Additionally, due to declining property values in our primary market area and in Michigan, the loan to value ratios of many of our land loans have increased significantly from the loan to value ratios that were assigned to these loans at the time of origination. Construction Construction loans include those for one- to four-family residential properties and commercial properties, including multifamily loans and commercial “mixed-use” buildings and homes built by developers on speculation. With respect to construction loans for one- to four-family residential properties and which are primarily owner-occupied, we generally establish a maximum loan-to-value ratio and require PMI if that ratio is exceeded. These are generally “interest-only” loans during the construction period which typically does not exceed nine months. 13 Table of Contents Wolverine Bancorp, Inc. Form 10-Q Notes to Condensed Consolidated Interim Financial Statements (Unaudited) (Amounts in Thousands, except per share amounts) Construction loans for commercial real estate are made in accordance with a schedule reflecting the cost of construction, and are generally limited to a 75% loan-to-completed appraised value ratio. For all construction loans, we generally require that a commitment for permanent financing be in place prior to closing the construction loan Repayment of one-to four-family residential property loans is primarily dependent on the personal income of the borrowers, which can be impacted by economic conditions in their market areas such as unemployment levels. Repayment of commercial property loans and homes built by developers on speculation is normally expected from the property’s eventual rental income, income from the borrower’s operations, the personal resources of the guarantor, or the sale of the subject property. Generally, before making a commitment to fund a construction loan, we require an appraisal of the property by a state-certified or state-licensed appraiser. We generally review and inspect properties before disbursement of funds during the term of the construction loan. Construction financing generally involves greater credit risk than long-term financing on improved, owner-occupied real estate. Risk of loss on a construction loan depends largely upon the accuracy of the initial estimate of the value of the property at completion of construction compared to the estimated cost (including interest) of construction and other assumptions. If the estimate of construction cost is inaccurate, we may be required to advance additional funds beyond the amount originally committed in order to protect the value of the property. Moreover, if the estimated value of the completed project is inaccurate, the borrower may hold a property with a value that is insufficient to assure full repayment of the construction loan upon the sale of the property. Construction loans also expose us to the risk that improvements will not be completed on time in accordance with specifications and projected costs. In addition, the ultimate sale or rental of the property may not occur as anticipated. Commercial non-mortgage Commercial non-mortgage loans generally have a greater credit risk than residential mortgage loans. Unlike residential mortgage loans, which generally are made on the basis of the borrower’s ability to make repayment from his or her employment and other income, and which are secured by real property whose value tends to be more easily ascertainable, commercial non-mortgage loans are of higher risk and typically are made on the basis of the borrower’s ability to make repayment from the cash flow of the borrower’s business. As a result, the availability of funds for the repayment of commercial non-mortgage loans may be substantially dependent on the success of the business itself. Further, the collateral securing the loans may depreciate over time, may be difficult to appraise and may fluctuate in value based on the success of the business. In determining the appropriate level of allowance for loan loss, we analyze various components of our portfolio. The following components are analyzed: all substandard loans on an individual basis; all loans that are designated special mention or closely monitored; loans not classified according to purpose or collateral type; and overdrawn deposit account balances. We also factor in historical loss experience and qualitative considerations, including trends in charge offs and recoveries; trends in delinquencies and impaired/classified loans; effects of credit concentrations; changes in underwriting standards and loan review system; experience in lending staff; current industry conditions; and current market conditions. 14 Table of Contents Wolverine Bancorp, Inc. Form 10-Q Notes to Condensed Consolidated Interim Financial Statements (Unaudited) (Amounts in Thousands, except per share amounts) The following tables present the balance in the allowance for loan losses and the recorded investment in loans based on portfolio segment and impairment method as of June 30, 2017, December 31, 2016 and June 30, 2016: Loan Class 1-4 Family Home Equity Commercial Real Estate Multifamily Land Construction Commercial Non- Mortgage Consumer Total Year to date analysis as of June 30, 2017 Allowance for loan losses: Balance, beginning of period $ 798 $ 49 $ 5,422 $ 1,084 $ 1,142 $ 294 $ 524 $ 13 $ 9,326 Provision credited to expense ) (3 ) ) Losses charged off - Recoveries 11 - 1 12 Balance, end of period $ 595 $ 36 $ 5,105 $ 747 $ 253 $ 208 $ 333 $ 11 $ 7,288 Ending Balance: individually evaluated for impairment $ - $ - $ $ - $ - $ - $ - $ - $ 250 Ending balance: collectively evaluated for impairment $ 595 $ 36 $ $ 747 $ $ 208 $ 333 $ 11 $ 7,038 Loans: Ending Balance $ 32,185 $ 3,567 $ 202,513 $ 52,896 $ 11,075 $ $ 14,850 $ 1,044 $ 328,547 Ending Balance: individually evaluated for impairment $ $ - $ $ 6,150 $ $ - $ - $ - $ 13,922 Ending balance: collectively evaluated for impairment $ 31,242 $ 3,567 $ 190,027 $ 46,746 $ $ $ 14,850 $ 1,044 $ 314,625 Loan Class 1-4 Family Home Equity Commercial Real Estate Multifamily Land Construction Commercial Non- Mortgage Consumer Total Quarter to date analysis as of June 30, 2017 Allowance for loan losses: Balance, beginning of period $ 753 $ 40 $ 5,870 $ 872 $ 540 $ 270 $ 375 $ 14 $ 8,734 Provision credited to expense ) (4 ) (3 ) ) Losses charged off - Recoveries 4 - 4 Balance, end of period $ 595 $ 36 $ 5,105 $ 747 $ 253 $ 208 $ 333 $ 11 $ 7,288 15 Table of Contents Wolverine Bancorp, Inc. Form 10-Q Notes to Condensed Consolidated Interim Financial Statements (Unaudited) (Amounts in Thousands, except per share amounts) Loan Class 1-4 Family Home Equity Commercial Real Estate Multifamily Land Construction Commercial Non- Mortgage Consumer Total Year to date analysis as of December 31, 2016 Allowance for loan losses: Balance, beginning of period $ 948 $ 108 $ 4,913 $ 1,515 $ 1,605 $ 604 $ 344 $ 24 $ 10,061 Provision (credit) charged to expense ) ) 555 ) ) ) 180 ) ) Losses charged off ) - ) - (1 ) ) Recoveries 54 - 39 - 81 - - 4 178 Balance, end of period $ 798 $ 49 $ 5,422 $ 1,084 $ 1,142 $ 294 $ 524 $ 13 $ 9,326 Ending Balance: individually evaluated for impairment $ - $ - $ 235 $ - $ 550 $ - $ - $ - $ 785 Ending balance: collectively evaluated for impairment $ 798 $ 49 $ 5,187 $ 1,084 $ 592 $ 294 $ 524 $ 13 $ 8,541 Loans: Ending Balance $ 35,389 $ 4,031 $ 195,924 $ 54,827 $ 11,547 $ 13,475 $ 20,047 $ 1,074 $ 336,314 Ending Balance: individually evaluated for impairment $ 1,500 $ - $ 8,103 $ 6,311 $ 1,061 $ - $ - $ - $ 16,975 Ending balance: collectively evaluated for impairment $ 33,889 $ 4,031 $ 187,821 $ 48,516 $ 10,486 $ 13,475 $ 20,047 $ 1,074 $ 319,339 16 Table of Contents Wolverine Bancorp, Inc. Form 10-Q Notes to Condensed Consolidated Interim Financial Statements (Unaudited) (Amounts in Thousands, except per share amounts) Loan Class 1- 4 Family Home Equity Commercial Real Estate Multifamily Land Construction Commercial Non- Mortgage Consumer Total Year to date analysis as of June 30, 2016 Allowance for loan losses: Balance, beginning of period $ 948 $ 108 $ 4,913 $ 1,515 $ 1,605 $ 604 $ 344 $ 24 $ 10,061 Provision charged (credited) to expense ) ) 777 ) ) ) 43 ) ) Losses charged off ) - ) - ) Recoveries 27 - 39 - 29 - - 1 96 Balance, end of period $ 718 $ 63 $ 5,668 $ 1,265 $ 1,466 $ 250 $ 387 $ 12 $ 9,829 Ending Balance: individually evaluated for impairment $ - $ - $ 315 $ - $ 750 $ - $ - $ - $ 1,065 Ending balance: collectively evaluated for impairment $ 718 $ 63 $ 5,353 $ 1,265 $ 716 $ 250 $ 387 $ 12 $ 8,764 Loans: Ending Balance $ 38,088 $ 4,622 $ 198,480 $ 59,823 $ 12,197 $ 12,764 $ 19,135 $ 1,071 $ 346,180 Ending Balance: individually evaluated for impairment $ 1,071 $ - $ 8,095 $ 7,003 $ 1,520 $ - $ - $ - $ 17,689 Ending balance: collectively evaluated for impairment $ 37,017 $ 4,622 $ 190,385 $ 52,820 $ 10,677 $ 12,764 $ 19,135 $ 1,071 $ 328,491 Loan Class 1-4 Family Home Equity Commercial Real Estate Multifamily Land Construction Commercial Non- Mortgage Consumer Total Quarter to date analysis as of June 30, 2016 Allowance for loan losses: Balance, beginning of period $ 909 $ 99 $ 4,822 $ 1,409 $ 1,634 $ 736 $ 392 $ 23 $ 10,024 Provisioncharged(credited) to expense ) ) 891 ) ) ) (5 ) ) ) Losses charged off (1 ) - ) - ) Recoveries 23 - - - 28 - - - 51 Balance, end of period $ 718 $ 63 $ 5,668 $ 1,265 $ 1,466 $ 250 $ 387 $ 12 $ 9,829 17 Table of Contents Wolverine Bancorp, Inc. Form 10-Q Notes to Condensed Consolidated Interim Financial Statements (Unaudited) (Amounts in Thousands, except per share amounts) Consistent with regulatory guidance, charge offs on all loan segments are taken when specific loans, or portions thereof, are considered uncollectible. Our policy is to promptly charge these loans off in the period the uncollectible loss is reasonably determined. For all loan portfolio segments except one-to-four family residential loans and consumer loans, we promptly charge off loans, or portions thereof, when available information confirms that specific loans are uncollectible based on information that includes, but is not limited to, (1) the deteriorating financial condition of the borrower, (2) declining collateral values, and/or (3) legal action, including bankruptcy, that impairs the borrower’s ability to adequately meet its obligations. For impaired loans that are considered to be solely collateral dependent, a partial charge off is recorded when a loss has been confirmed by an updated appraisal or other appropriate valuation of the collateral. We charge off one-to-four family residential and consumer loans, or portions thereof, when we reasonably determine the amount of the loss. We adhere to timeframes established by applicable regulatory guidance which provides for the charge off of one-to-four family first and junior lien mortgages to the net realizable value less costs to sell when the loan is more than 180 days past due, charge off of unsecured open-end loans when the loan is more than 180 days past due, and charge down to the net realizable value when other secured loans are more than 120 days past due. Loans at these respective delinquency thresholds for which we can clearly document that the loan is both well-secured and in the process of collection, such that collection will occur regardless of delinquency status, need not be charged off. 18 Table of Contents Wolverine Bancorp, Inc. Form 10-Q Notes to Condensed Consolidated Interim Financial Statements (Unaudited) (Amounts in Thousands, except per share amounts) The following table presents the credit risk profile of our loan portfolio based on rating category and payment activity as of June 30, 2017 and December 31, 2016: 1-4 Family Home Equity Commercial Real Estate Pass $ 30,888 $ 33,787 $ 3,567 $ 4,031 $ 181,794 $ 173,375 Pass (Closely Monitored) 331 490 - - 14,438 14,349 Special Mention 239 241 - - 1,247 2,630 Substandard 727 871 - - 5,034 5,570 Doubtful - Loss - $ 32,185 $ 35,389 $ 3,567 $ 4,031 $ 202,513 $ 195,924 Multifamily Land Construction Pass $ 49,741 $ 48,241 $ 9,932 $ 9,631 $ 10,417 $ 13,475 Pass (Closely Monitored) 3,155 6,586 801 855 - - Special Mention - Substandard - - 342 1,061 - - Doubtful - Loss - $ 52,896 $ 54,827 $ 11,075 $ 11,547 $ 10,417 $ 13,475 Commercial Non-Mortgage Consumer Total Pass $ 12,152 $ 16,500 $ 1,044 $ 1,074 $ 299,535 $ 300,114 Pass (Closely Monitored) 488 658 - - 19,213 22,938 Special Mention 2,210 2,889 - - 3,696 5,760 Substandard - 6,103 7,502 Doubtful - Loss - $ 14,850 $ 20,047 $ 1,044 $ 1,074 $ 328,547 $ 336,314 We categorize loans into risk categories based on relevant information about the ability of borrowers to service their debt such as: current financial information, historical payment experience, credit documentation and current economic trends, among other factors. We analyze loans individually by classifying the loans as to credit risk. This analysis is performed during the loan approval process and is updated as circumstances warrant. The Pass asset quality rating encompasses assets that have performed as expected. These assets generally do not have delinquency or servicing issues. Loans assigned this rating include loans to borrowers possessing solid credit quality with acceptable risk. Borrowers in these grades are differentiated from higher grades on the basis of size (capital and/or revenue), leverage, asset quality, stability of the industry or specific market area and quality/coverage of collateral. These borrowers generally have a history of consistent earnings and reasonable leverage. 19 Table of Contents Wolverine Bancorp, Inc. Form 10-Q Notes to Condensed Consolidated Interim Financial Statements (Unaudited) (Amounts in Thousands, except per share amounts) The Closely Monitored asset quality rating encompasses assets that have been brought to the attention of management and may, if not corrected, warrant a more serious quality rating by management. These assets are usually in the first phase of a deficiency situation and may possess similar criteria as Special Mention assets. This grade includes loans to borrowers which require special monitoring because of deteriorating financial results, declining credit ratings, decreasing cash flow, increasing leverage, marginal collateral coverage or industry stress that has resulted or may result in a changing overall risk profile. The Special Mention asset quality rating encompasses assets that have potential weaknesses that deserve management’s close attention. If left uncorrected, these potential weaknesses may result in deterioration of the repayment prospects for the asset or in the institution’s credit position at some future date. Special mention assets are not adversely classified and do not expose an institution to sufficient risk to warrant adverse classification. This grade is intended to include loans to borrowers whose credit quality has clearly deteriorated and where risk of further decline is possible unless active measures are taken to correct the situation. Weaknesses are considered potential at this state and are not yet fully defined. The Substandard asset quality rating encompasses assets that are inadequately protected by the current net worth and paying capacity of the obligor or of the collateral pledged, if any; assets having a well-defined weakness(es) based upon objective evidence; assets characterized by the distinct possibility that we will sustain some loss if the deficiencies are not corrected; or the possibility that liquidation will not be timely. Loans categorized in this grade possess a well-defined credit weakness and the likelihood of repayment from the primary source is uncertain. Significant financial deterioration has occurred and very close attention is warranted to ensure the full repayment without loss. Collateral coverage may be marginal and the accrual of interest has been suspended. The Doubtful asset quality rating encompasses assets that have all of the weaknesses of those classified as Substandard. In addition, these weaknesses make collection or liquidation in full, on the basis of currently existing facts, conditions and values, highly questionable and improbable. The Loss asset quality rating encompasses assets that are considered uncollectible and of such little value that their continuance as assets of the Bank is not warranted. A loss classification does not mean that an asset has no recovery or salvage value; instead, it means that it is not practical or desirable to defer writing off or reserving all or a portion of a basically worthless asset, even though partial recovery may be realized in the future. 20 Table of Contents Wolverine Bancorp, Inc. Form 10-Q Notes to Condensed Consolidated Interim Financial Statements (Unaudited) (Amounts in Thousands, except per share amounts) The following table is a summary of our past due and non-accrual loans as of June 30, 2017 and December 31, 2016: As of June 30, 2017 30-59 Days Past Due 60-89 Days Past Due Greater than 90 Days Total Past Due Current Total Loans Receivable Total Loans >90 Days & Accruing Total Nonaccrual 1-4 Family $ - $ 70 $ 219 $ 289 $ 31,896 $ 32,185 $ - $ 335 Home Equity 11 - - 11 3,556 3,567 - - Commercial Real Estate 184 635 - 819 201,694 202,513 - 3,789 Multifamily - 52,896 52,896 - - Land - - 343 343 10,732 11,075 - 343 Construction - 10,417 10,417 - - Commercial Non-Mortgage - 14,850 14,850 - - Consumer - 1,044 1,044 - - Total $ 195 $ 705 $ 562 $ 1,462 $ 327,085 $ 328,547 $ - $ 4,467 As of December 31, 2016 30-59 Days Past Due 60-89 Days Past Due Greater than 90 Days Total Past Due Current Total Loans Receivable Total Loans >90 Days & Accruing Total Nonaccrual 1-4 Family $ 165 $ 94 $ 137 $ 396 $ 34,993 $ 35,389 $ - $ 137 Home Equity - 4,031 4,031 - - Commercial Real Estate - 648 100 748 195,176 195,924 - 4,872 Multifamily - 54,827 54,827 - - Land - - 1,061 1,061 10,486 11,547 - 1,061 Construction - 13,475 13,475 - - Commercial Non-Mortgage - 20,047 20,047 - - Consumer - 1,074 1,074 - - Total $ 165 $ 742 $ 1,298 $ 2,205 $ 334,109 $ 336,314 $ - $ 6,070 The accrual of interest is discontinued on all loan classes at the time the loan is 90 days past due unless the credit is well-secured and in process of collection. In all cases, loans are placed on nonaccrual or charged off at an earlier date if collection of principal or interest is considered doubtful. The entire balance of a loan is considered delinquent if the minimum payment contractually required to be made is not received by the specified due date. All interest accrued but not collected for loans that are placed on nonaccrual or charged off is reversed against interest income. Subsequent payments on non-accrual loans are recorded as a reduction of principal, and interest income is recorded only after principal recovery is reasonably assured. Nonaccrual loans are returned to accrual status when, in the opinion of management, the financial position of the borrower indicates there is no longer any reasonable doubt as to the timely collection of interest or principal. We generally require a period of satisfactory performance of not less than six months before returning a nonaccrual loan to accrual status. A loan is considered impaired, in accordance with the impairment accounting guidance (ASC 310-10-35-16), when based on current information and events, it is probable we will be unable to collect all amounts due from the borrower in accordance with the contractual terms of the loan. Impaired loans include non-performing commercial loans but also include loans modified in troubled debt restructurings where concessions have been granted to borrowers experiencing financial difficulties. 21 Table of Contents Wolverine Bancorp, Inc. Form 10-Q Notes to Condensed Consolidated Interim Financial Statements (Unaudited) (Amounts in Thousands, except per share amounts) These concessions could include a reduction in the interest rate on the loan, payment extensions, forgiveness of principal, forbearance or other actions intended to maximize collection. Interest income on loans individually classified as impaired is recognized on a cash basis after all past due and current principal payments have been made. The following table presents impaired loans at June 30, 2017: Unpaid QTD YTD QTD YTD Recorded Principal Specific Average Average Interest Interest Balance Balance Allowance Balance Balance Income Income Loans without a specific valuation allowance: 1-4 Family $ 943 $ 1,067 $ - $ 1,155 $ 1,181 $ 4 $ 13 Home Equity - Commercial real estate 5,780 7,838 - 6,308 6,850 17 56 Multi Family 6,150 6,964 - 6,195 6,234 129 168 Land 343 2,507 - 510 694 31 31 Construction - Commercial Non-Mortgage - Consumer - Loans with a specific valuation allowance: 1-4 Family $ - $ - $ - $ 120 $ 80 $ - $ 2 Home Equity - Commercial real estate 706 706 250 1,397 855 2 10 Multi Family - Land - Construction - Commercial Non-Mortgage - - - 1,264 842 - 35 Consumer - Totals 1-4 Family $ 943 $ 1,067 $ - $ 1,275 $ 1,261 $ 4 $ 15 Home Equity - Commercial real estate 6,486 8,544 250 7,705 7,705 19 66 Multi Family 6,150 6,964 - 6,195 6,234 129 168 Land 343 2,507 - 510 694 31 31 Construction - Commercial Non-Mortgage - - - 1,264 842 - 35 Consumer - Total $ 13,922 $ 19,082 $ 250 $ 16,949 $ 16,736 $ 183 $ 315 22 Table of Contents Wolverine Bancorp, Inc. Form 10-Q Notes to Condensed Consolidated Interim Financial Statements (Unaudited) (Amounts in Thousands, except per share amounts) The following table presents impaired loans at December 31, 2016: Unpaid YTD YTD Recorded Principal Specific Average Interest Balance Balance Allowance Balance Income Loans without a specific valuation allowance: 1-4 Family $ 1,500 $ 1,620 $ - $ $ 70 Home Equity - Commercial real estate 7,494 9,669 - 8,296 Multi Family 6,311 7,125 - 6,884 402 Land - - - 24 - Construction - Commercial Non-Mortgage - Consumer - Loans with a specific valuation allowance: 1-4 Family $ - $ - $ - $ - $ - Home Equity - Commercial real estate 609 695 235 385 41 Multi Family - Land 1,061 3,158 550 1,832 Construction - Commercial Non-Mortgage - Consumer - Totals 1-4 Family $ 1,500 $ 1,620 $ - $ $ 70 Home Equity - Commercial real estate 8,103 10,364 235 8,681 Multi Family 6,311 7,125 - 6,884 402 Land 1,061 3,158 550 1,856 Construction - Commercial Non-Mortgage - Consumer - Total $ 16,975 $ 22,267 $ 785 $ $ 23 Table of Contents Wolverine Bancorp, Inc. Form 10-Q Notes to Condensed Consolidated Interim Financial Statements (Unaudited) (Amounts in Thousands, except per share amounts) The following table presents impaired loans at June 30, 2016: Unpaid QTD YTD QTD YTD Recorded Principal Specific Average Average Interest Interest Balance Balance Allowance Balance Balance Income Income Loans without a specific valuation allowance: 1-4 Family $ 1,071 $ 1,198 $ - $ 1,184 $ 1,271 $ 14 $ 24 Home Equity - Commercial real estate 7,599 9,575 - 8,941 9,265 52 99 Multi Family 7,003 7,850 - 7,242 7,454 129 204 Land - - - 48 45 - - Construction - Commercial Non-Mortgage - Consumer - Loans with a specific valuation allowance: 1-4 Family $ - $ - $ - $ - $ - $ - $ - Home Equity - Commercial real estate 496 550 315 248 165 4 4 Multi Family - Land 1,520 3,417 750 1,598 1,680 - - Construction - Commercial Non-Mortgage - Consumer - Totals 1-4 Family $ 1,071 $ 1,198 $ - $ 1,184 $ 1,271 $ 14 $ 24 Home Equity - Commercial real estate 8,095 10,125 315 9,189 9,430 56 103 Multi Family 7,003 7,850 - 7,242 7,454 129 204 Land 1,520 3,417 750 1,646 1,725 - - Construction - Commercial Non-Mortgage - Consumer - Total $ 17,689 $ 22,590 $ 1,065 $ 19,261 $ 19,880 $ 199 $ 331 24 Table of Contents Wolverine Bancorp, Inc. Form 10-Q Notes to Condensed Consolidated Interim Financial Statements (Unaudited) (Amounts in Thousands, except per share amounts) Interest payments on impaired loans are typically applied to principal unless collectability of the principal amount is reasonably assumed, in which case interest is recognized on a cash basis and is reasonable compared to interest income noted above. Troubled Debt Restructuring (TDR) We may grant a concession or modification for economic or legal reasons related to a borrower’s financial condition that we would not otherwise consider resulting in a modified loan which is then identified as a troubled debt restructuring. We may modify loans through rate reductions, short-term extensions of maturity, interest only payments, or payment modifications to better match the timing of cash flows due under the modified terms with the cash flows from the borrowers’ operations. Loan modifications are intended to minimize the economic loss and to avoid foreclosure or repossession of the collateral. We identify loans for potential restructure primarily through direct communication with the borrower and evaluation of the borrower’s financial statements, revenue projections, tax returns, and credit reports. Even if the borrower is not presently in default, management will consider the likelihood that cash flow shortages, adverse economic conditions, and negative trends may result in a payment default in the near future. For one-to-four family residential and home equity lines of credit, a restructure often occurs with past due loans and may be offered as an alternative to foreclosure. There are other situations where borrowers, who are not past due, experience a sudden job loss, become over-extended with credit obligations, or other problems, have indicated that they will be unable to make the required monthly payment and request payment relief. When considering a loan restructure, management will determine if: (i)the financial distress is short or long term; (ii)loan concessions are necessary; and (iii)the restructure is a viable solution. When a loan is restructured, the new terms often require a reduced monthly debt service payment. No TDRs that were on non-accrual status at the time the concessions were granted have been returned to accrual status. For commercial loans, management completes an analysis of the operating entity’s ability to repay the debt. If the operating entity is capable of servicing the new debt service requirements and the underlying collateral value is believed to be sufficient to repay the debt in the event of a future default, the new loan can be placed on accrual status after six months of performance with the new loan terms. To date, there have been no commercial loans restructured and immediately placed on accrual status after the execution of the TDR. For retail loans, an analysis of the individual’s ability to service the new required payments is performed. If the borrower is capable of servicing the newly restructured debt and the underlying collateral value is believed to be sufficient to repay the debt in the event of a future default, the new loan can be placed on accrual status after six months of performance to the new loan terms. The reason for the TDR is also considered, such as paying past due real estate taxes or payments caused by a temporary job loss, when determining whether a retail TDR loan could be returned to accrual status. Retail TDRs remain on nonaccrual status until sufficient payments have been made to bring the past due principal and interest current and/or after six months of performance to the new loan terms at which point the loan could be transferred to accrual status. 25 Table of Contents Wolverine Bancorp, Inc. Form 10-Q Notes to Condensed Consolidated Interim Financial Statements (Unaudited) (Amounts in Thousands, except per share amounts) There were no TDRs that had payment defaults during the six months ended June 30, 2017. Default occurs when a TDR is 90 days or more past due, transferred to nonaccrual status, or transferred to other real estate owned within twelve months of restructuring. Management monitors the TDRs based on the type of modification or concession granted to the borrower. These types of modifications may include rate reductions, payment/term extensions, forgiveness of principal, forbearance, and other applicable actions. Management predominantly utilizes rate reductions and lower monthly payments, either from a longer amortization period or interest only repayment schedule, because these concessions provide needed payment relief without risking the loss of principal. Management will also agree to a forbearance agreement when it is deemed appropriate to avoid foreclosure. The following table summarizes the loans that were restructured as TDRs during the three and six months June 30, 2017 and 2016: Three m onths e nded Six months ended June 30, 201 7 June 30, 201 7 Balance Balance Balance Balance prior to after prior to after Count TDR TDR Count TDR TDR (Dollars in thousands) One-to four Family 2 2 Total loans 2 $ $ 2 $ $ The one-to four-family TDRs in 2017 were modified with maturity extensions. Three months ended Six months ended June 30, 2016 June 30, 2016 Balance Balance Balance Balance prior to after prior to after Count TDR TDR Count TDR TDR (Dollars in thousands) Commercial real estate - - - 1 Total loans - $ - $ - 1 $ $ The commercial real estate TDR in 2016 was modified with a forbearance agreement and maturity extension. 26 Table of Contents Wolverine Bancorp, Inc. Form 10-Q Notes to Condensed Consolidated Interim Financial Statements (Unaudited) (Amounts in Thousands, except per share amounts) Note 5: Disclosures About Fair Value of Assets and Liabilities ASC Topic 820, Fair Value Measurements , defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Topic 820 also establishes a fair value hierarchy, which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The standard describes three levels of inputs that may be used to measure fair value: Level 1 Quoted prices in active markets for identical assets or liabilities. Level 2 Observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities Level 3 Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities Following is a description of the valuation methodologies used for assets measured at fair value on a nonrecurring basis and recognized in the accompanying condensed consolidated balance sheets, as well as the general classification of such assets under the valuation hierarchy. We have no assets or liabilities measured at fair value on a recurring basis and no liabilities measured at fair value on a nonrecurring basis. Recurring and Nonrecurring Measurements The following table presents the fair value measurements of assets recognized in the accompanying consolidated balance sheets measured at fair value on a nonrecurring basis and the level within the fair value hierarchy in which the fair value measurements fall at June 30, 2017 and December 31, 2016. Fair Value Measurements Using Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) June 30, 2017 Collateral-dependent i mpaired loans $ December 31, 2016 Collateral-dependent i mpaired loans $ 27 Table of Contents Wolverine Bancorp, Inc. Form 10-Q Notes to Condensed Consolidated Interim Financial Statements (Unaudited) (Amounts in Thousands, except per share amounts) Collateral-dependent Impaired Loans The estimated fair value of collateral-dependent impaired loans is based on the appraised fair value of the collateral, less estimated cost to sell. Collateral-dependent impaired loans are classified within Level 3 of the fair value hierarchy. The Company considers the appraisal or an evaluation as the starting point for determining fair value and then considers other factors and events in the environment that may affect the fair value. Appraisals of the collateral underlying collateral-dependent loans are obtained when the loan is determined to be collateral-dependent or subsequently as deemed necessary and approved by management. Appraisals are reviewed for accuracy and consistency by the Credit Analysis department. Typically, appraisers are selected from the list of approved appraisers maintained by the Underwriting department. The appraised values may be reduced by discounts to consider a lack of marketability or estimated cost to sell if repayment or satisfaction of the loan is dependent on the sale of the collateral. These discounts and estimates are developed by the Credit Analysis department and approved by management. Unobservable (Level 3) inputs The following table presents quantitative information about unobservable inputs used in recurring and nonrecurring Level 3 fair value measurements other than goodwill at June 30, 2017 and December 31, 2016. Collateral-dependent Impaired Loans Fair Value Valuation Technique Unobservable Inputs Range (Weighted Average) As of June 30, 2017 Collateral-dependent impaired loans $ Market comparable properties Marketability discount 0 - 17.5% (3%) December 31, 2016 Collateral-dependent impaired loans $ Market comparable properties Marketability discount 3 - 13% (6%) 28 Table of Contents Wolverine Bancorp, Inc. Form 10-Q Notes to Condensed Consolidated Interim Financial Statements (Unaudited) (Amounts in Thousands, except per share amounts) Fair Value of Financial Instruments The following table presents estimated fair values of our financial instruments recognized in the accompanying consolidated balance sheets at amounts other than fair value at the individual dates. The fair values of certain instruments were calculated by discounting expected cash flows, which involves significant judgments by management and uncertainties. Because no market exists for certain financial instruments and because management does not intend to sell these financial instruments, we do not know whether the fair values shown below represent values at which the respective financial instruments could be sold individually or in the aggregate. Fair Value Measurements Using As of June 30, 2017 Carrying Amount Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Financial Assets Cash and cash equivalents $ 62,148 $ 62,148 $ - $ - Loans, net of allowance for loan losses 314,432 - - 317,161 Federal Home Loan Bank stock 2,700 - 2,700 - Interest receivable 865 - 865 - Financial liabilities Deposits $ 262,673 $ 152,139 $ - $ 111,646 Federal Home Loan Bank advances 42,000 - 41,381 - Federal funds purchased - - Interest payable 85 - 85 - 29 Table of Contents Wolverine Bancorp, Inc. Form 10-Q Notes to Condensed Consolidated Interim Financial Statements (Unaudited) (Amounts in Thousands, except per share amounts) Fair Value Measurements Using As of December 31, 2016 Carrying Amount Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Financial Assets Cash and cash equivalents $ 103,634 $ 103,634 $ - $ - Held to maturity securities - 500 - Loans held for sale 238 - 239 - Loans, net of allowance for loan losses 320,606 - - 323,601 Federal Home Loan Bank stock 2,700 - 2,700 - Interest receivable 846 - 846 - Financial liabilities Deposits $ 280,548 $ $ - $ 128,655 Federal Home Loan Bank advances 60,000 - 59,187 - Federal funds purchased 27,000 - 27,000 - Interest payable - - The following methods and assumptions were used to estimate the fair value of all other financial instruments recognized in the accompanying consolidated balance sheets at amounts other than fair value. Cash and Cash Equivalents,Federal Home Loan Bank Stock, Federal Funds Purchased, Interest Receivable, and Interest Payable The carrying amount approximates fair value. Held to Maturity Securities Fair values equal quoted market prices, if available. If quoted market prices are not available, fair value is estimated based on quoted market prices of similar securities. Loans Held for Sale Fair value of loans held for sale is estimated by discounting the future cash flows using the market rates at which similar loans would be made to borrowers with similar remaining maturities. Loans The fair value of loans is estimated by discounting the future cash flows using the current rates at which similar loans would be made to borrowers with similar credit ratings and for the same remaining maturities. Loans with similar characteristics were aggregated for purposes of the calculations. 30 Table of Contents Wolverine Bancorp, Inc. Form 10-Q Notes to Condensed Consolidated Interim Financial Statements (Unaudited) (Amounts in Thousands, except per share amounts) Deposits Deposits include demand deposits, savings accounts, checking accounts and certain money market deposits. The carrying amount approximates fair value. The fair value of fixed-maturity time deposits is estimated using a discounted cash flow calculation that applies the rates currently offered for deposits of similar remaining maturities. Federal Home Loan Bank Advances Rates currently available to us for debt with similar terms and remaining maturities are used to estimate the fair value of existing debt. Commitments to Originate Loans, Letters of Credit and Lines of Credit Loan commitments and letters-of-credit generally have short-term, variable rate features and contain clauses, which limit our exposure to changes in customer credit quality. Accordingly, their carrying values, which are immaterial at the respective balance sheet dates, are reasonable estimates of fair value. Note 6: Earnings Per Share (In thousands except per share amounts) Basic earnings per common share (“EPS”) excludes dilution and is computed by dividing net income applicable to common stock by the weighted average number of common shares outstanding for the year. Diluted EPS reflects the potential dilution that could occur if securities or other contracts to issue common stock (such as stock options) were exercised or converted into additional common shares that would then share in the earnings of the entity. Diluted EPS is computed by dividing net income applicable to common stock by the weighted average number of common shares outstanding for the year, plus an incremental number of common-equivalent shares computed using the treasury stock method. Unvested share-based payment awards, which include the right to receive non-forfeitable dividends or dividend equivalents, are considered to participate with common stock in undistributed earnings for purposes of computing EPS. Accordingly, the Company is required to calculate basic and diluted EPS using the two-class method. Restricted stock awards granted by the Company are considered participating securities. Calculations of EPS under the two-class method (i)exclude from the numerator any dividends paid or owed on participating securities and any undistributed earnings considered to be attributable to participating securities and (ii)exclude from the denominator the dilutive impact of the participating securities. Unearned ESOP shares, which are not vested and unvested restricted stock awards, are excluded from the computation of average shares outstanding. 31 Table of Contents Wolverine Bancorp, Inc. Form 10-Q Notes to Condensed Consolidated Interim Financial Statements (Unaudited) (Amounts in Thousands, except per share amounts) Earnings per share analysis for the three and six months ended June 30, 2017 and 2016 is as follows (dollars in thousands, except per share data): Three months ended June 30, Three months ended June 30, Net Income $ 1,276 $ 1,184 Dividends and undistributed earnings allocated to participating securities ) ) Income attributable to common shareholders $ 1,264 $ 1,164 Weighted average shares outstanding (in thousands) 2,106 2,152 Less: average unearned ESOP and unvested restricted stock ) ) Average Shares 1,958 1,975 Effect of dilutive based awards 55 32 Average common and common-equivalent shares for diluted EPS (in thousands) 2,013 2,007 Basic EPS $ 0.65 $ 0.59 Diluted EPS $ 0.63 $ 0.58 Six months ended June 30, Six months ended June 30, Net Income $ 2,608 $ 2,151 Dividends and undistributed earnings allocated to participating securities ) ) Income attributable to common shareholders $ 2,583 $ 2,114 Weighted average shares outstanding (in thousands) 2,106 2,154 Less: average unearned ESOP and unvested restricted stock ) ) Average Shares 1,958 1,977 Effect of dilutive based awards 54 32 Average common and common-equivalent shares for diluted EPS (in thousands) 2,012 2,009 Basic EPS $ 1.32 $ 1.07 Diluted EPS $ 1.28 $ 1.05 32 Table of Contents Wolverine Bancorp, Inc. Form 10-Q Notes to Condensed Consolidated Interim Financial Statements (Unaudited) (Amounts in Thousands, except per share amounts) Note 7: Share-Based Compensation In May 2012, the Company’s stockholders approved the Wolverine Bancorp, Inc. 2012 Equity Incentive Plan (“Plan”) which provides for awards of stock options and restricted stock to key officers and outside directors. The cost of the Plan is based on the fair value of the awards on the grant date. The fair value of restricted stock awards is based on the closing price of the Company’s stock on the grant date. The fair value of stock options is estimated using a Black-Scholes option pricing model using assumptions for dividend yield, stock price volatility, risk-free interest rate, and option term. These assumptions are based on management’s judgments regarding future events, are subjective in nature, and contain uncertainties inherent in an estimate. The cost of the awards are being recognized on a straight-line basis over the five-year vesting period during which participants are required to provide services in exchange for the awards. Until such time as awards of stock are granted and vest or options are exercised, shares of the Company’s common stock under the Plan shall be authorized but unissued shares. The maximum number of shares authorized under the Plan is 351,050. Total shared-based compensation expense for the six months ended June 30, 2017 and 2016 was $154 and $173, respectively. Stock Options The table below presents the stock option activity for the period shown : Options Weighted a verage exercise price Remaining contractual life (years) Aggregate intrinsic value (in thousands) Options outstanding at January 1, 2017 181,585 $ 20.76 7 $ 1,956 Granted Exercised Forfeited Expired Options outstanding at June 30, 2017 181,585 $ 7 $ Exercisable at June 30, 2017 93,248 $ 17.49 5 $ 2,110 As of June 30, 2017, the Company had $140 of unrecognized compensation expense related to stock options. Stock option expense for the three and six months ended June 30, 2017 was $16 and $33 respectively. Stock option expense for the three and six months ended June 30, 2016 was $17 and $33 respectively. 33 Table of Contents Wolverine Bancorp, Inc. Form 10-Q Notes to Condensed Consolidated Interim Financial Statements (Unaudited) (Amounts in Thousands, except per share amounts) Restricted Stock Awards Restricted stock awards are accounted for as fixed grants using the fair value of the Company’s stock at the time of grant. Unvested restricted stock awards may not be disposed of or transferred during the vesting period. Restricted stock awards carry with them the right to receive dividends. The table below presents the restricted stock award activity for the period shown: Service-Based Restricted stock awards Weighted average grant date fair value Non-vested at January 1, 2017 26,572 $ 22.38 Granted - - Vested ) 24.97 Forfeited - - Non-vested at June 30, 2017 26,063 22.33 As of June 30, 2017, the Company had $391 of unrecognized compensation expense related to restricted stock awards. The cost of the restricted stock awards will be amortized in monthly installments over the five-year vesting period. Restricted stock expense for the three and six months ended June 30, 2017 was $58 and $121 respectively. Restricted stock expense for the three and six months ended June 30, 2016 was $69 and $140 respectively. Note 8: Pending Merger On June 13, 2017, the Company entered into an Agreement and Plan of Merger (the “Merger Agreement”) with Horizon Bancorp (“Horizon”), an Indiana corporation. Pursuant to the Merger Agreement, the Company will merge with and into Horizon, with Horizon as the surviving corporation (the “Merger”). Immediately following the Merger, Wolverine Bank, a federally chartered savings bank and wholly-owned subsidiary of the Company, will merge with and into Horizon Bank, National Association, the wholly-owned national bank subsidiary of Horizon (“Horizon Bank”), with Horizon Bank as the surviving bank. Subject to the terms and conditions of the Merger Agreement, upon the completion of the Merger, each share of outstanding Company common stock,$0.01par value per share, will be converted into1.0152shares (the “Exchange Ratio”) of Horizon common stock, no par value, and$14.00per share in cash. The Merger remains subject to regulatory approvals, Company stockholder approval and other customary closing conditions. Based on Horizon’s June 13, 2017 closing price of$27.50per share as reported on the NASDAQ Global Select Market, the transaction value is estimated at$91.8 million. 34 Table of Contents Wolverine Bancorp, Inc. Form 10-Q Ite m 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations General Management’s discussion and analysis of the financial condition at June 30, 2017 and the results of operations for the three and six months ended June 30, 2017 and 2016 is intended to assist in understanding our financial condition and results of operations. The information contained in this section should be read in conjunction with the unaudited financial statements and the notes thereto, appearing on Part I, Item 1 of this quarterly report on Form 10-Q. Management’s Discussion and Analysis of Financial Condition and Results of Operations (the “MD&A”) is designed to provide a narrative on our financial condition, results of operations, liquidity, critical accounting policies, off-balance sheet arrangements and the future impact of accounting standards. It is useful to read our MD&A in conjunction with the consolidated financial statements contained in Part I in this Quarterly Report on Form 10-Q (this "Form 10-Q"), our Annual Report on Form 10-K for the year ended December 31, 2016 (the “Form 10-K”), and our other reports on Forms 10-Q and current reports on Forms 8-K and other publicly available information. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report contains forward-looking statements, which can be identified by the use of words such as “estimate,” “project,” “believe,” “intend,” “anticipate,” “plan,” “seek,” “expect,” “will,” “may” and words of similar meaning. These forward-looking statements include, but are not limited to: ● statements of our goals, intentions and expectations; ● statements regarding our business plans, prospects, growth and operating strategies; ● statements regarding the asset quality of our loan and investment portfolios; and ● estimates of our risks and future costs and benefits. These forward-looking statements are based on our current beliefs and expectations and are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond our control. In addition, these forward-looking statements are subject to assumptions with respect to future business strategies and decisions that are subject to change. We are under no duty to and do not take any obligation to update any forward-looking statements after the date of this quarterly report. 35 Table of Contents The following factors, among others, could cause actual results to differ materially from the anticipated results or other expectations expressed in the forward-looking statements: ● general economic conditions, either nationally or in our market areas, that are worse than expected; ● competition among depository and other financial institutions; ● changes in the interest rate environment that reduce our margins or reduce the fair value of financial instruments; ● adverse changes in the securities markets; ● changes in laws or government regulations or policies affecting financial institutions, including changes in regulatory fees and capital requirements; ● our ability to enter new markets successfully and capitalize on growth opportunities; ● our ability to successfully integrate acquired entities, if any; ● changes in consumer spending, borrowing and savings habits; ● changes in accounting policies and practices, as may be adopted by the bank regulatory agencies, the Financial Accounting Standards Board, the Securities and Exchange Commission and the Public Company Accounting Oversight Board; ● changes in our organization, compensation and benefit plans; ● changes in our financial condition or results of operations that reduce capital; changes in the financial condition or future prospects of issuers of securities that we own; ● delays in closing the Merger with and into Horizon Bancorp; ● the potential impact of the announcement of the proposed Merger with and into Horizon Bancorp on relationships with third parties, including customers, employees, and competitors; and ● the actual results of our proposed Merger with and into Horizon Bancorp could vary materially as a result of a number of factors, including the possibility that various closing conditions for the transaction may not be satisfied or waived, and the merger agreement could be terminated under certain circumstances. Because of these and a wide variety of other uncertainties, our actual future results may be materially different from the results indicated by these forward-looking statements. Critical Accounting Policies We consider accounting policies that require management to exercise significant judgment or discretion or make significant assumptions that have, or could have, a material impact on the carrying value of certain assets or on income, to be critical accounting policies. We consider the following to be our critical accounting policies. Allowance for Loan Losses. We believe that the allowance for loan losses and related provision for loan losses are particularly susceptible to change in the near term, due to changes in credit quality which are evidenced by trends in charge offs and in the volume and severity of past due loans. In addition, our portfolio is comprised of a substantial amount of commercial real estate loans which generally have greater credit risk than one- to four-family residential mortgage and consumer loans because these loans generally have larger principal balances and are non-homogenous. 36 Table of Contents The allowance for loan losses is maintained at a level to cover probable credit losses inherent in the loan portfolio at the balance sheet date. Based on our estimate of the level of allowance for loan losses required, we record a provision for loan losses as a charge to earnings to maintain the allowance for loan losses at an appropriate level. The estimate of our credit losses is applied to two general categories of loans: ● loans that we evaluate individually for impairment under ASC 310-10, “Receivables;” and ● groups of loans with similar risk characteristics that we evaluate collectively for impairment under ASC 450-20, “Loss Contingencies.” The allowance for loan losses is evaluated on a regular basis by management and reflects consideration of all significant factors that affect the collectability of the loan portfolio. The factors used to evaluate the collectability of the loan portfolio include, but are not limited to, current economic conditions, our historical loss experience, the nature and volume of the loan portfolio, the financial strength of the borrower, and estimated value of any underlying collateral. This evaluation is inherently subjective as it requires estimates that are subject to significant revision as more information becomes available. Actual loan losses may be significantly more than the allowance for loan losses we have established which could have a material negative effect on our financial results. Income Tax Accounting. The provision for income taxes is based upon income in our consolidated financial statements, rather than amounts reported on our income tax return. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect of a change in tax rates on our deferred tax assets and liabilities is recognized as income or expense in the period that includes the enactment date. Under U.S. GAAP, a valuation allowance is required to be recognized if it is more likely than not that a deferred tax asset will not be realized. The determination as to whether we will be able to realize the deferred tax assets is highly subjective and dependent upon judgment concerning our evaluation of both positive and negative evidence, our forecasts of future income, applicable tax planning strategies, and assessments of current and future economic and business conditions. Positive evidence includes the existence of taxes paid in available carryback years as well as the probability that taxable income will be generated in future periods, while negative evidence includes any cumulative losses in the current year and prior two years and general business and economic trends. Any reduction in estimated future taxable income may require us to record a valuation allowance against our deferred tax assets. Any required valuation allowance would result in additional income tax expense in the period and could have a significant impact on our future earnings. Positions taken in our tax returns may be subject to challenge by the taxing authorities upon examination. The benefit of an uncertain tax position is initially recognized in the financial statements only when it is more likely than not the position will be sustained upon examination by the tax authorities. Such tax positions are both initially and subsequently measured as the largest amount of tax benefit that is greater than 50% likely of being realized upon settlement with the tax authority, assuming full knowledge of the position and all relevant facts. Differences between our position and the position of tax authorities could result in a reduction of a tax benefit or an increase to a tax liability, which could adversely affect our future income tax expense. We believe our tax policies and practices are critical accounting policies because the determination of our tax provision and current and deferred tax assets and liabilities have a material impact on our net income and the carrying value of our assets. We believe our tax liabilities and assets are properly recorded in the consolidated financial statements at June 30, 2017 and December 31, 2016 and no valuation allowance was necessary. Recent Events On June 13, 2017, the Company entered into an Agreement and Plan of Merger (the “Merger Agreement”) with Horizon Bancorp (“Horizon”), an Indiana corporation. Pursuant to the Merger Agreement, the Company will merge with and into Horizon, with Horizon as the surviving corporation (the “Merger”). Immediately following the Merger, Wolverine Bank, a federally chartered savings bank and wholly-owned subsidiary of the Company, will merge with and into Horizon Bank, National Association, the wholly-owned national bank subsidiary of Horizon (“Horizon Bank”), with Horizon Bank as the surviving bank. 37 Table of Contents Subject to the terms and conditions of the Merger Agreement, upon the completion of the Merger, each share of outstanding Company common stock,$0.01par value per share, will be converted into1.0152shares (the “Exchange Ratio”) of Horizon common stock, no par value, and$14.00per share in cash. The Merger remains subject to regulatory approvals, Company stockholder approval and other customary closing conditions. Based on Horizon’s June 13, 2017 closing price of$27.50per share as reported on the NASDAQ Global Select Market, the transaction value is estimated at$91.8 million. Comparison of Financial Condition at June 30 , 2017 and December 31, 2016 Total assets decreased $48.5 million, or 11.2%, to $385.9 million at June 30, 2017 from $434.4 million at December 31, 2016. The decrease was primarily the result of a decrease of $41.5 million in interest-earning demand deposits due to the payoff in early January 2017 of $27.0 million of federal funds purchased, the payoff of $13.0 million variable-rate FHLB advances that originated in December 2016, the maturity of $5.0 million FHLB advance, and a decrease of $6.2 million in net loans receivable offset by $12.0 million of federal funds purchased. Loans held for sale decreased $238,000 to $0 at June 30, 2017 from $238,000 at December 31, 2016. Net loans decreased $6.2 million, or 2.1%, to $314.4 million at June 30, 2017 from $320.6 million at December 31, 2016. Commercial non-mortgage loans decreased $5.2 million, or 25.9%, one-to four-family loans decreased $3.2 million, or 9.0%, and construction loans decreased $3.1 million, or 23.0%, partially offset by an increase in commercial real estate loans of $6.6 million, or 3.4%. The undisbursed portion of loans increased $468,000 to $6.3 million at June 30, 2017 from $5.8 million at December 31, 2016. Other real estate owned increased $112,000, or 130.2%, to $198,000 at June 30, 2017, from $86,000 at December 31, 2016 resulting from additions of $190,000 offset by net sales of $78,000. Other assets, consisting primarily of net deferred and accrued federal taxes, decreased $204,000 to $4.5 million at June 30, 2017 from $4.7 million at December 31, 2016. Deposits decreased $17.8 million to $262.7 million at June 30, 2017 from $280.5 million at December 31, 2016. Core deposits (consisting of interest-bearing and noninterest-bearing checking accounts, money market accounts and savings accounts) decreased $1.2 million, primarily due to decreases in money market and checking accounts. Certificates of deposit decreased $16.7 million, or 13.1%, to $110.5 million at June 30, 2017 from $127.2 million at December 31, 2016, primarily due to maturities that were not renewed. Federal Home Loan Bank advances decreased $18.0 million to $42.0 million at June 30, 2017 from $60.0 million at December 31, 2016 due to the payoff of $13.0 million variable rate advances in early January and other scheduled maturities. Federal Funds purchased decreased $15.0 million, or 55.6%, to $12.0 million at June 30, 2017 from $27.0 million at December 31, 2016 due to the payoff of $27.0 million in early January offset by new advances of $12.0 million in June. Interest payable and other liabilities, consisting primarily of liabilities for checks and money orders, and accrued expenses, increased $1.1 million from $5.9 million at December 31, 2016 to $7.0 million at June 30, 2017 due to a $1.8 million increase in borrower’s prepaid taxes and insurances, increased accrued profit sharing of $410,000, and increased accounts payable of $324,000 offset in part by a decrease in accrued dividends payable of $1.5 million. Total stockholders’ equity increased $1.2 million, or 2.0%, to $62.2 million at June 30, 2017 from $61.0 million at December 31, 2016, primarily due to net income of $2.6 million offset in part by dividends payable of $1.7 million. 38 Table of Contents Comparison of Operating Results for the Three Months ended June 30 , 2017 and 2016 General. We recorded net income of $1.3 million for the three months ended June 30, 2017 compared to net income of $1.2 million for the three months ended June 30, 2016. The increase was primarily related to a decrease in provision for loan losses of $1.3 million due to a negative provision of $1.5 million for the three months ended June 30, 2017 from a negative provision of $200,000 for the three months ending June 30, 2016. This was offset in part by an increase in professional and service fees of $697,000 from $129,000 for the three months ended June 30, 2016 to $826,000 for the three months ended June 30, 2017, which is primarily due to the Merger, and an increase in salaries and employee benefits of $261,000 from $1.2 million for the three months ended June 30, 2016 to $1.4 million for the three months ended June 30, 2017. In addition interest and dividend income increased $167,000 to $4.3 million for the three months ended June 30, 2017 from income of $4.2 million for the three months ended June 30, 2016. Interest and Dividend Income. Interest and dividend income increased $167,000, or 4.0%, to $4.3 million for the three months ended June 30, 2017. Average balances of interest-earnings assets decreased $13.7 million to $363.2 million for the three months ended June 30, 2017 from $377.0 million for the three months ended June 30, 2016, and the average yield on interest-earning assets increased 16 basis points to 4.58% during the 2017 period from 4.42% during the 2016 period. Interest income on loans increased $141,000, or 3.5%, to $4.2 million for the three months ended June 30, 2017 from $4.1 million for the three months ended June 30, 2016. This increase was partially due to $178,000 in loan interest income related to one-time prepayment penalties. There was an increase of 28 basis points in the average yield to 5.17% during the 2017 period versus 4.89% during the 2016 period, primarily due to an increase in overall market interest rates. Average net loans decreased $21.3 million, or 6.4%, to $312.4 million for the three months ended June 30, 2017 from $333.7 million for the three months ended June 30, 2016. Income from dividends and investment securities increased $26,000 to $126,000 for the quarter ended June 30, 2017 from $100,000 for the quarter ended June 30, 2016. Interest Expense. Interest expense decreased $34,000, or 3.5%, to $939,000 for the three months ended June 30, 2017 from $973,000 for the three months ended June 30, 2016. Interest expense on deposits increased $40,000 to $548,000 during the 2017 period from $508,000 during the 2016 period. Interest expense on borrowed funds decreased $74,000 to $391,000 for the three months ended June 30, 2017 from $465,000 for the three months ended June 30, 2016 due to the payoff of maturing advances. Average interest-bearing liabilities decreased $9.7 million, or 3.1%, to $304.7 million for the three months ended June 30, 2017 from $314.4 million for the three months ended June 30, 2016. The average rate paid on these liabilities decreased one basis point to 1.23% during the 2017 period from 1.24% during the 2016 period. Interest expense on certificates of deposit decreased $75,000, or 17.2%, to $362,000 for the three months ended June 30, 2017 from $443,000 for the three months ended June 30, 2016. The average balance of certificates of deposits decreased to $112.4 million for the 2017 period, from $155.7 million for the 2016 period as certificates of deposits ran off at maturity, while the rate on certificates of deposit increased 15 basis points to 1.29% for the three months ended June 30, 2017 from 1.14% for the three months ended June 30, 2016 primarily due to the increase in overall market interest rates. The average balance of core deposits, consisting of checking accounts, money market accounts and savings accounts, increased $31.2 million, or 27.9%, to $142.9 million for the three months ended June 30, 2017 from $111.7 million for the three months ended June 30, 2016. The interest paid on core deposits increased $120,000 to $185,000 for the three months ended June 30, 2017 from $65,000 for three months ended June 30, 2016. The rate on core deposits for the three months ended June 30, 2017 increased 29 basis points to 0.52% from 0.23% for the three months ended June 30, 2016 primarily due to the increase in overall market interest rates. 39 Table of Contents Net Interest Income. Net interest income increased $201,000 to $3.4 million for the three months ended June 30, 2017 from $3.2 million for the three months ended June 30, 2016. Changes in net interest income are influenced by a variety of factors, including changes in the level and mix of interest-earning assets and interest-bearing liabilities, the level and direction of interest rates, the difference between short-term and long-term interest rates and the general strength of the economy. Provision for Loan Losses. Based on our analysis of the factors described in “Critical Accounting Policies — Allowance for Loan Losses,” we recorded a negative provision for loan losses of $1.5 million for the three months ended June 30, 2017 and a negative provision for loan losses of $200,000 for the three months ended June 30, 2016. The negative provision in the 2017 period was primarily due to a decrease of $760,000 in specific allocations related to four commercial relationships and a $568,000 reduction in qualitative factors.At June 30, 2017, non-performing loans totaled $4.5 million, or 1.5% of total loans, as compared to $7.1 million, or 2.1% of total loans, at June 30, 2016. The allowance for loan losses to total loans receivable was 2.2% at June 30, 2017 and 2.8% at June 30, 2016. The negative provision expense in 2017 is also due to continued economic improvement, stabilized levels of non-performing assets, and stabilized delinquencies. All loans deemed impaired are reviewed for additional impairment at least each quarter. Overall, management continues to focus on resolving non-performing assets and maintaining levels of asset quality. In addition to our collections department personnel in working out loans, we continue to involve business development officers and, on significant assets, underwriters and senior management. Noninterest Income. Noninterest income increased $19,000, or 6.8%, to $297,000 for the three months ended June 30, 2017 from $278,000 for the three months ended June 30, 2016. Noninterest Expense. Noninterest expense increased $1.0 million for the three months ended June 30, 2017 as compared to the three months ended June 30, 2016. This was primarily due to a $697,000 increase in professional and service fees related to the Merger, a $261,000 increase in salaries and employee benefits expense, and a $75,000 increase in loan legal expense. This was offset in part by a decrease of $79,000 in Federal Deposit Insurance Corporation premiums. Income Tax Expense. We recorded $932,000 of income tax expense for the three months ended June 30, 2017 compared to $587,000 of income tax expense for the three months ended June 30, 2016. Our effective tax rate was 42.2% for the three months ended June 30, 2017 and 33.1% for the three months ended June 30, 2016. Comparison of Operating Results for the Six Months Ended June 30, 201 7 and 201 6 General. We recorded net income of $2.6 million for the six months ended June 30, 2017 compared to net income of $2.2 million for the six months ended June 30, 2016. Net interest income increased $259,000 to $6.5 million for the six months ended June 30, 2017 from $6.3 million for the six months ended June 30, 2016. Interest and Dividend Income. Interest and dividend income increased $248,000, or 3.0%, to $8.5 million for the six months ended June 30, 2017 from $8.2 million for the six months ended June 30, 2016. Although the average balance of interest-earning assets decreased $12.9 million to $366.1 million for the six months ended June 30, 2017 from $379.0 million for the six months ended June 30, 2016, the average yield on interest-earning assets increased 18 basis points to 4.52% during the 2017 period from 4.34% during the 2016 period. 40 Table of Contents Interest income on loans increased $215,000, or 2.7%, to $8.2 million for the six months ended June 30, 2017 from $8.0 million for the six months ended June 30, 2016. This increase was due in part to $208,000 in loan interest income related to one-time prepayment penalties. There was an increase of 21 basis points in the average yield to 5.10% for the six months ended June 30, 2017 from 4.89% for the six months ended June 30, 2016 reflecting the increase in overall market interest rates. Interest income on investment securities and other interest-earning assets, and dividends on FHLB of Indianapolis stock increased $33,000, or 14.4%, to $262,000 for the six months ended June 30, 2017 from $229,000 for the six months ended June 30, 2016. Interest Expense. Interest expense decreased $11,000, or 0.6%, to $1.9 million for the six months ended June 30, 2017 from $1.9 million for the six months ended June 30, 2016. There was a decrease in interest-bearing liabilities of $11.9 million, or 3.7%, to $307.6 million for the six months ended June 30, 2017 from $319.5 million for the six months ended June 30, 2016. The average rate paid on these liabilities increased four basis points to 1.25% for the 2017 period from 1.21% for the 2016 period. The average balance of our core deposits, consisting of checking accounts, money market accounts and savings accounts, increased $29.7 million, or 26.5%, to $141.7 million for the six months ended June 30, 2017 from $112.0 million for the six months ended June 30, 2016. Also, the interest on core deposits increased $215,000 to $351,000 for the 2017 period from $136,000 for the 2016 period. Interest expense on certificates of deposits decreased $128,000, or 14.5%, to $752,000 for the six months ended June 30, 2017 from $880,000 for the six months ended June 30, 2016. This was primarily due to a decrease in the average balance of certificates of deposits of $41.9 million to $118.6 million for the 2017 period, from $160.5 million for the 2016 period as certificates of deposit ran off at maturity. Also, the yield on certificates of deposit increased 17 basis points to 1.27% for the 2017 period from 1.10% for the 2016 period. Net Interest Income. Net interest income increased $259,000, or 4.1%, to $6.5 million for the six months ended June 30, 2017 from $6.3 million for the six months ended June 30, 2016, as our average net loans decreased $13.5 million from $327.5 million to $314.0 million. Our net interest rate spread increased 14 basis points to 3.27% from 3.13% and our net interest margin increased 13 basis points to 3.39% from 3.26%. The increase in net interest income reflected the increase in net loans; paying off of our maturing, higher interest rate FHLB advances; and managing the maturities of higher interest rate certificates of deposit; managing the inflow, interest rates, and term structure of new deposits. These items were offset by our ongoing interest rate risk strategy of selling in the secondary market long-term, fixed-rate one- to four-family residential mortgage loans during the current low interest rate environment. 41 Table of Contents Provision for Loan Losses. Based on our analysis of the factors described in “Critical Accounting Policies — Allowance for Loan Losses,” we recorded a negative provision for loan losses of $2.1 million for the six months ended June 30, 2017 and a negative provision for loan losses of $200,000 for the six months ended June 30, 2016. The negative provision in 2017 was primarily due to a decrease of $1.6 million in specific allocations related to five commercial relationships, $568,000 in qualitative factors, changes in quarterly factors used to calculate the allowance for loan losses, and improved loan quality. The negative provision expense in 2017 is also due to continued economic improvement, stabilized levels of non-performing assets, and stabilized delinquencies. All loans deemed impaired are reviewed for additional impairment at least each quarter. Overall, management continues to focus on resolving non-performing assets and maintaining levels of asset quality. In addition to our collections department personnel in working out loans, we continue to involve business development officers and, on significant assets, underwriters and senior management. The allowance for loan losses as a percentage of non-performing loans increased to 155.9% at June 30, 2017 from 137.4% at June 30, 2016. To the best of our knowledge, we have provided for all losses that are both probable and reasonable to estimate at June 30, 2017 and 2016. Noninterest Income. Noninterest income decreased $94,000, or 16.8%, to $467,000 for the six months ended June 30, 2017 from $561,000 for the six months ended June 30, 2017. The decrease was primarily attributable to a decrease of $125,000 in net gain on loan sales offset by a $36,000 decrease in net gain on the sale of other real estate owned, and a $23,000 decrease in loan fees earned offset in part by a $47,000 increase in loan fees earned. Noninterest Expense . Noninterest expense increased $1.0 million, or 27.2% for the six months ended June 30, 2017 as compared to the six months ended June 30, 2016. This was primarily due to an increase of $801,000 in professional and service fees, which were primarily related to the Merger, and a $245,000 increase in salaries and employee benefits. Income Tax Expense . We recorded a $1.6 million income tax expense for the six months ended June 30, 2017 compared to a $1.1 million income tax expense for the 2016 period, reflecting the income of $4.2 million before income tax expense during the six months ended June 30, 2017 versus income before income tax of $3.3 million for the six months ended June 30, 2016. Our effective tax expense rate was 38.6% for the six months ended June 30, 2017 compared to an effective tax expense rate of 34.0% for the six months ended June 30, 2016. Asset Quality Other real estate owned totaled $198,000, or 0.1% of total assets, at June 30, 2017 compared to $86,000, or 0.0% of total assets, at December 31, 2016. The largest other real estate owned relationship as of June 30, 2017 was $190,000, which consisted primarily of commercial real estate. Non-performing assets, which includes non-performing loans, other real estate owned and troubled debt restructurings, totaled $4.9 million, or 1.3% of total assets, at June 30, 2017 compared to $6.5 million, or 1.5% of total assets, at December 31, 2016. Our largest substandard and non-performing relationship as of June 30, 2017 has a balance of $2.9 million. Of the $6.1 million loans rated substandard, approximately $1.6 million are performing. New Capital Requirements As of January 1, 2015, the Company has adopted new minimum risk-based capital and leverage ratios and refines the definition of what constitutes as “capital” for purposes of calculating these ratios based on rules effective January 1, 2015. The new minimum capital requirements include: (i) a new common equity Tier 1 capital ratio of 4.5%; (ii) a Tier 1 to risk-based asset capital ratio of 6% (increased from 4%); a “capital conservation buffer” of 2.5%, and resulting in the following minimum ratios: (i) a common equity Tier 1 capital ratio of 7%, (ii) a Tier 1 risk-based asset capital ratio of 8.5%, and (iii) a total capital ratio of 10.5%. The new capital conservation buffer requirement was phased in beginning in January 2016 at 0.625% of risk-weighted assets and will increase each year until January 2019. These changes had no significant impact on the Company. Item 3. Quantitative and Qualitative Disclosures about Market Risk Not applicable, as the Registrant is a smaller reporting company. Item 4. Controls and Procedures An evaluation was performed under the supervision and with the participation of our management, including the Chief Executive Officer and the Chief Operating Officer and Treasurer, of the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rule 13a-15(e) promulgated under the Securities and Exchange Act of 1934, as amended) as of June 30, 2017. Based on that evaluation, our management, including the Chief Executive Officer and the Chief Operating Officer and Treasurer, concluded that our disclosure controls and procedures were effective. During the quarter ended June 30, 2017, there were no changes in our internal controls over financial reporting that have materially affected, or are reasonably likely to materially affect, our internal controls over financial reporting. 42 Table of Contents Part II – Other Information Item 1 . Legal Proceedings We are subject to various legal actions arising in the normal course of business. In the opinion of management, the resolution of these legal actions is not expected to have a material adverse effect on our financial condition or results of operations. Ite m 1A.Risk Factors Not applicable, as the Registrant is a smaller reporting company. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds (a) There were no sales of unregistered securities during the period covered by this Report. (b) Not applicable. (c) The Company did not repurchase any shares of its common stock during the quarter ended June 30, 2017. Item 3. Defaults Upon Senior Securities None. Item 4. Mine Safety Disclosures Not applicable. Item 5. Other Information None. Item 6. Exh ibits Agreement and Plan of Merger by and among Horizon Bancorp and Wolverine Bancorp, Inc., dated June 13, 2017 (1) Amended and Restated Employment Agreement by and between Wolverine Bank and David H. Dunn, effective as of July 1, 2016 Amended and Restated Employment Agreement by and between Wolverine Bank and Rick A. Rosinski, effective as of July 1, 2016 Voting Agreement dated June 13, 2017 (1) Termination of Employment Agreement, dated June 13, 2017, by and among David H. Dunn, Wolverine Bancorp, Wolverine Bank, Horizon and Horizon Bank (1) Termination of Employment Agreement, dated June 13, 2017, by and among Rick A. Rosinski, Wolverine Bancorp, Wolverine Bank, Horizon and Horizon Bank (1) Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32 Certification of Chief Executive Officer and Chief Financial Officer pursuant to Section906 of the Sarbanes-Oxley Act of 2002 INS XBRL Instance SCH XBRL Taxonomy Extension Schema CAL XBRL Taxonomy Extension Calculation DEF XBRL Taxonomy Extension Definition LAB XBRL Taxonomy Extension Label PRE XBRL Taxonomy Extension Presentation Incorporated by reference to the Current Report on Form 8-K of the Company (Commission File No. 001-35034), filed with the SEC on June 19, 2017 43 Table of Contents SIGNAT URES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. WOLVERINE BANCORP, INC. Date:August 9, 2017 /s/ David H. Dunn David H. Dunn President and Chief Executive Officer Date:August 9, 2017 /s/ Rick A. Rosinski Rick A. Rosinski Chief Operating Officer and Treasurer 44
